              Case 2:21-cv-01030-RSL Document 12 Filed 08/11/21 Page 1 of 4



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ALBERT R. ZUNIGA,
                                                                Cause No. C21-1030RSL
 9
                             Plaintiff,

10
                  v.                                            ORDER REQUIRING A MORE
                                                                DEFINITE STATEMENT
11
      KING COUNTY, et al.,

12
                             Defendants.

13
            On August 10, 2021, plaintiff’s application to proceed in forma pauperis was granted and
14
     his complaint was accepted for filing. The complaint lists twenty-one defendants including, but
15

16   not limited to, banking entities (Navy Federal Credit Union), politicians and local governmental

17   entities (Mayor Jenny Durkan and King County), federal agencies (Department of Defense),
18   medical providers (University Health System of San Antonio, Texas, and Dr. Robert C. Schenk
19
     from New Mexico), corporations (Google and Lockheed Martin), and individuals (Jesse
20
     Sepulveda and Mark Manning). Dkt. # 8 at 1-6. Plaintiff asserts that cruel and unusual
21
     punishment, the pursuit of life, liberty, and happiness, and domestic terrorism are at issue. Id. at
22

23   6.

24          The factual bases for plaintiff’s claims are not clear. He states that the “defendants
25   wittingly and/or unwittingly participated in intentional, pre-meditated murder cover-up,
26
     attempted murder.” Id. at 8. Unidentified defendants are alleged to have inflicted indignities on
27
     ORDER REQUIRING A MORE
28   DEFINITE STATEMENT - 1
              Case 2:21-cv-01030-RSL Document 12 Filed 08/11/21 Page 2 of 4



 1   plaintiff, engaged in malpractice, fabricated justifications to arrest plaintiff and sell him into
 2   incarceration, hacked plaintiff’s banking and social media accounts, and terrorized plaintiff,
 3
     forcing him to move from Texas to Washington. Id. at 9.
 4
            The Court, having reviewed the record as a whole under the standards articulated in 28
 5

 6   U.S.C. § 1915(e)(2) and having construed the allegations of the complaint liberally (see

 7   Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003)), finds that plaintiff’s
 8   complaint is deficient for the following reasons:
 9
            Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim
10
     showing that the pleader is entitled to relief.” A complaint will be dismissed unless it states a
11
     cognizable legal theory that is supported by sufficient facts to state a “plausible” ground for
12

13   relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Shroyer v. New Cingular Wireless

14   Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). All well-pleaded allegations are presumed to
15   be true, with all reasonable inferences drawn in favor of the non-moving party. In re Fitness
16
     Holdings Int’l, Inc., 714 F.3d 1141, 1144-45 (9th Cir. 2013). Although a complaint need not
17
     provide detailed factual allegations, it must give rise to something more than mere speculation
18
     that plaintiff has a right to relief. Twombly, 550 U.S. at 555. The named defendants are identified
19

20   only in the list of parties, with no mention in the factual allegations or the statement of claims.

21   Defendants - and the Court - would have to guess what acts they are supposed to have committed
22   and how those acts relate to, much less establish, a violation of the Eight Amendment,
23
     interference with life, liberty, or the pursuit of happiness, or domestic terrorism. At a bare
24
     minimum, Rule 8(a) mandates that plaintiff “give the defendant fair notice of what the ... claim
25
     is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (quoting Conley v. Gibson,
26

27
     ORDER REQUIRING A MORE
28   DEFINITE STATEMENT - 2
              Case 2:21-cv-01030-RSL Document 12 Filed 08/11/21 Page 3 of 4



 1   355 U.S. 41, 47 (1957)). The complaint fails to serve this vital purpose.
 2          To the extent plaintiff is asserting a claim under 42 U.S.C. § 1983 for violations of his
 3
     constitutional rights, he has not alleged state action on the part of the numerous individuals and
 4
     private corporations/associations named as defendants.
 5

 6

 7          For all of the foregoing reasons, the Court declines to issue a summons in this matter.
 8   Plaintiff may have a viable claim against one or more of the named defendants, but, if so, it
 9
     cannot be discerned from the complaint and its attachments. Plaintiff is hereby ORDERED to
10
     file on or before September 7, 2021, an amended complaint which clearly and concisely
11
     identifies the acts of which each named defendant is accused and how those acts violated
12

13   plaintiff's legal rights. The key to filing an acceptable amended complaint will be providing

14   enough facts that each defendant has sufficient notice to mount a defense and from which one
15   could plausibly infer that plaintiff has a viable legal claim and a right to relief against each
16
     defendant. The amended complaint will replace the existing complaint in its entirety. Failure to
17
     timely file an amended complaint that asserts a plausible claim for relief will result in dismissal
18
     of this action.
19

20          The Clerk of Court is directed to place this Order Requiring More Definite Statement on

21   the Court’s calendar for consideration on Friday, September 10, 2021.
22

23
            Dated this 11th day of August, 2021.
24

25                                               Robert S. Lasnik
                                                 United States District Judge
26

27
     ORDER REQUIRING A MORE
28   DEFINITE STATEMENT - 3
Case 2:21-cv-01030-RSL Document 12 Filed 08/11/21 Page 4 of 4
